Name: Commission Regulation (EEC) No 2309/90 of 3 August 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 90 Official Journal of the European Communities No L 206/15 COMMISSION REGULATION (EEC) No 2309/90 of 3 August 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2240/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, a Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2157/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2240/90 Q ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 4 August 1990 to take into account the application of the system of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 4 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p, 3025/66. 0 OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . V) OJ No L 197, 27. 7. 1990, p. 12. 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10 . f) OJ No L 203, 1 . 8 . 1990, p. 28. o OJ No L 266, 28 . 9. 1983, p. 1 . 0 OJ No L 53, 1 . 3. 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . No L 206/16 Official Journal of the European Communities 4. 8 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current8 (') 1st periodni) 2nd period10 (') 3rd period11 0 4th period12 (') 5th period1 C) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,750 0,000 25,785 1,750 0,000 25,616 1,750 0,000 v 25,588 1,750 0,000 24,958 1,750 0,000 25,233 23,707 26,617 25,217 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 60,37 68,02 1 245,08 202,46 230,26 22,534 19,901 45167 5 445,32 59,97 67,57 1 236,92 201,13 228,75 22,386 19,766 44 871 5 398,49 59,90 67,50 1 235,57 200,91 228,50 22,361 19,721 44 822 5 360,62 58,43 65,84 1 205,15 195,97 222,88 21,811 19,175 43 718 5 182,19 59,08 66,56 1 218,42 198,13 225,33 22,051 19,390 44 200 5 242,57 59,18 66,68 1 218,28 198,00 225,19 22,037 19,269 44172 5 134,32 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 267,57 3 821,96 267,57 3 797,64 267,57 3 789,63 267,57 3 693,53 267,57 3 735,31 3 715,43 3 715,43 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 631,98 0,00 5 597,12 0,00 5 591,34 0,00 5 454,43 0,00 5 511,33 5 472,81 5 472,81 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 4. 8 . 90 Official Journal of the European Communities No L 206/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 o 3rd period U (') 4th period 12 (') 5th period M') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 4,250 2,500 28,285 4,250 2,500 28,116 4,250 2,500 28,088 4,250 2,500 27,458 4,250 2,500 27,733 26,207 29,117 27,717 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 66,22 74,61 1 365,80 222,09 252,59 24,718 21,850 49 546 5 988,68 65,82 74,17 1 357,64 220,76 251,08 24,571 21,715 49 250 5 941,85 65,76 74,09 1 356,28 220,54 250,83 24,546 21,670 49 201 5 903,98 64,29 72,43 1 325,86 215,60 245,20 23,996 21,123 48 097 5 725,55 64,93 4 73,16 1 339,14 217,75 247,66 24,236 21,339 48 579 5 785,93 65,03 73,27 1 339,00 217,63 247,51 24,222 21,218 48 551 5 677,68 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 649,81 4 204,20 649,81 4 179,88 649,81 4 171,87 649,81 4 075,77 649,81 4 117,55 4 097,67 4 097,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 517,26 6 149,24 517,26 6 114,37 517,26 6 108,60 517,26 5 971,69 517,26 6 028,58 5 990,06 5 990,06 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 206/18 Official Journal of the European Communities 4. 8 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 0 1st period 9 (&gt;) 2nd period 10 (1 ) 3rd period 11 (1) 4th period 12 (1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : 8,600 0,000 34,327 8,600 0,000 34,218 8,600 0,000 34,184 8,600 i 0,000 34,515 8,600 0,000 34,846 (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 80,36 90,55 1 657,55 269.53 306.54 29,998 26,541 60 130 7 287,11 80,11 90,26 1 652,28 268,67 305,57 29,903 26,454 59 939 7 253,42 80,03 90,17 1 650,64 268,41 305,27 29,873 26,402 59 879 7 211,44 80,81 91,05 1 666,62 271,01 308,22 30,163 26,621 60 459 7 256,49 81,58 91,92 1 682,61 273,60 311,18 30,452 26,880 61 039 7 329,22 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 1 314,91 4 617,67 0,00 8 030,56 7 855,04 1 314,91 4 601,98 0,00 8 007,57 7 832,55 1 314,91 4 592,62 0,00 8 000,40 7 825,54 1 314,91 4 635,20 0,00 8 063,20 7 886,97 1 314,91 4 685,46 0,00 8 133,22 7 955,45 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 4 593,91 7855,04 4 578,23 7 832,55 4 568,87 7 825,54 4 611,45 7 886,97 4 661,71 7 955,45 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. P) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. i ANNEX IV Exchange rate of title ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,067660 2,328990 42,607399 6,926490 7,883070 0,771461 0,700308 1 513,40 202,70100 182,11400 126,87500 2,063920 2,324850 42,571800 6,924060 7,881980 0,771375 0,703060 1 514,69 204,31400 182,52600 127,35300 2,060530 2,321260 42,533100 6,921710 7,880420 0,771844 0,705486 1 515,85 206,69600 182,92300 127,77400 2,057070 2,317310 42,489000 6,919540 7,878550 0,771984 0,708167 1 516,85 208,62800 183,50600 128,22900 2,057070 2,317310 42,489000 6,919540 7,878550 0,771984 0,708167 1 516,85 208,62800 183,50600 128,22900 2,047730 2,306770 42,352999 6,912060 7,871860 0,774386 0,715069 1 520,83 215,59600 185,85400 129,42200